364 S.W.3d 808 (2012)
STATE of Missouri, Respondent,
v.
Arthur Thomas BASNETT, Appellant.
No. WD 73757.
Missouri Court of Appeals, Western District.
April 24, 2012.
Danieal H. Miller, Columbia, MO, for Appellant.
Brent M. Nelson, Assistant Prosecuting Attorney, Columbia, MO, for Respondent.
Before Division II: VICTOR C. HOWARD, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Arthur Basnett appeals the judgment of his conviction for driving while intoxicated after a trial before the Circuit Court of Boone County, Missouri. Specifically, Basnett challenges the denial of his motion to suppress evidence related to his traffic stop by law enforcement personnel. Finding no error, we affirm in this per curiam order and have provided the parties a legal memorandum explaining our ruling. Rule 30.25(b).